CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark S. Cohen (Reg. No. 42,425) on 11/1/21.

Claim 67 of the application has been amended as follows: 

67.	The apparatus of claims 62 or 
a. minimize back-conversion in the following NLC, thereby maximize power of the output beam; 
b. maximize back-conversion in the following NLC, thereby minimize power of the output beam; APPLICANT(S): JACKEL, Steven Michael, et al. SERIAL NO.:N/A FILED:Herewith Page 8 
c. adjust the power of the output beam to a predetermined value between the maximum and the minimum, optionally while operating conditions are dynamic or static.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/21, 11/10/21, and 1/3/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The substitute specification filed 1/6/22 has been entered.
Allowable Subject Matter
Claims 47-53, 59-69, 73, and 74 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 47-53, the prior art does not disclose or reasonably suggest an apparatus configured for frequency doubling of optical radiation, the apparatus comprising at least two sequential nonlinear crystals, wherein the power ratio between the weak second harmonic beam and the fundamental beam is smaller than 5x10-3 to 1, respectively, and the power ratio between the strong frequency doubled beam and the fundamental beam is larger than 0.3 to 1, respectively, in combination with the remaining limitations of the claims.
Re. Claims 59 and 60, the prior art does not disclose or reasonably suggest a method for frequency doubling of optical radiation, specifically wherein the power ratio between the provided weak second harmonic beam and the fundamental beam is smaller than 5x10-3 to 1, respectively; and wherein the power ratio between the emitted strong frequency doubled beam and the fundamental beam is larger than 0.3 to 1, respectively, in combination with the remaining limitations of the claims.
a motorized rotation device per each the PMC, configured to actively rotate the PMC and therefore actively adjust the correction of the phase relationship between the residual beam and the second harmonic beam, in combination with the remaining limitations of the claims.
The most applicable prior art, see the IDS filed 5/11/21, fails to disclose or reasonably suggest the claimed invention specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                       2/16/22